DISSENTING OPINION.
DUFOUR, J.
The plaintiffs, occupants of a building be*519longing to defendant, sue the latter for damages to a portion of their stock of goods therein contained caused by a general rainstorm that came over the City on March 17th, 1904.
They had previously notified the lessor to repair the roof, which she did, and claim that the leaks occurred because of poor workmanship or an inferior quality of material used in the repairing.
The defences are:
First — That the plaintiffs are without authority to stand in judgment because they are are not the lessees of defendant who had leased the property to other parties with a prohibition against sub-leasing without the consent of the lessor and such consent was never obtained.
Second — That the damage was due to the unprecedented storm', was unforseen and not due to any defect in the roof of said premises.
The first defense is without merit, the defendant received the rent regularly from the plaintiffs and heeded their demand for repairs without questioning their right ao ask for them. She cannot, therefore, at this late day, challenge their right to assert their claim for damages alleged to have been caused by the improper execution of the repairs. It is shown that the storm was a heavy one, that the roof leaked and that damage resulted; the question is as to the cause of such damage. The testimony of plaintiff’s witnesses generally stated, is to the effect that the workmanship and materials were not proper and that notwithstanding “the repairs, the roof remained in a defective condition. The only vice specially mentioned is that the exhaust pipe of the roof was not large enough and must have become congested owing to the heavy downpour of rain.
The roof in question is a corrugated iron one over a shed in the yard, which on one side, had a gutter leading to a waste pipe emptying into a drain below ground, and, on the other, re-received a waste pipe from the upper story of the house occupied by sub-lessees of the plaintiffs.
Among the reasons given by defendant’s witnesses for the occurrence, are the statements that the roof was partly rotted by *520acids coming through the waste pipes from the offices of a dentist and a physician who were the plaintiff’s tenants, that cinders and other stuff had been allowed to remain on the roof and that the holes in it are due to chopping with a hatchet.
Rehearing refused June 29, 1906.
It is also said that the life of a corrugated iron roof is not less than eight years under normal conditions.
The conclusions of these witnesses is that the leaks were caused by obstructions due to plaintiff’s negligence and to the hail which clogged the escape pipe.
Whether we view this case as resting on the credibility of witnesses or the appreciation of their testimony, my examination of the record has not suggested sufficient cause to disturb the findings of fact of our brother of the District Court, which led to a rejection of plaintiff’s demand.
I therefore dissent.
June 22, 1906.